DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Newly submitted claims 14-15 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
1 ). Original claims 1-5 and 12-13 are directed to using an elapsed period of time and a predetermined condition to determine when a second print job can be printed; and
2). New claims 14-15 are directed to not printing a second print job prior to printing a first print job when the first print job is suspended based on a predetermined function of suspending the first print job.
The inventions are independent or distinct because the two inventions are directed to different fields of endeavor. In addition, these inventions are not obvious variants of each other based on the current record.
Moreover, there is a search and/or examination burden for the patentably distinct inventions as set forth above at least because the inventions or groupings of patentably indistinct inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 
Since Applicant has received an action on the merits for the originally presented invention, the originally presented invention has been constructively elected by original presentation for prosecution 

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (hereinafter, AAPA) in view of U.S. Patent Application Publication No. 2017/0090840 A1 to Hardikar et al. (hereinafter, Hardikar).  
AAPA is a reference to Applicant’s filed specification. 

In regard to claims 1 and 12-13, AAPA discloses an image forming apparatus (AAPA, [0005], image forming apparatus) comprising:
AAPA, [0005], CPU or NIC of the image forming apparatus) that receives a first job and a second job in that order (AAPA, [0003], plurality of print job are queued and therefore must be received from somewhere; jobs can be received in any order, which obviously means the first print job can be received first); and 
a controller (AAPA, [0005], CPU of the image forming apparatus) that suspends, in a case where a predetermined condition for execution of the first job is not satisfied, execution of the first and the second jobs (AAPA, [0005], both jobs would be suspended during the timeout period of the timeout function; the predetermined condition for execution of the first job not being satisfied can be the out-of-sheet state disclosed in [0004]), 
wherein the controller determines if the first job is a job specified to require a user confirmation for execution of the job (AAPA, [0006], confirmation printing function), 
wherein the controller starts, if it is determined that the first job is the job specified to require the user confirmation for execution of the job, execution of the suspended second job in response to an elapse of a predetermined time period in a state that the predetermined condition is not satisfied (AAPA, [0005], perform a subsequent print job first (overtaking printing) with an elapse of a predetermined time as a trigger in the case where execution of a print job is suspended for some reason and the situation is brought about in which execution of subsequent print jobs is impeded).
AAPA does not specifically disclose wherein the controller does not start, if it is determined that the first job is the job specified to require the user confirmation for execution of the job and the predetermined time period elapses in a state that the predetermined condition is not being satisfied, execution of the second job.
Hardikar, however, discloses that more than two print jobs can be a print queue (Hardikar, [0031]). If the second print job, like the first print job, uses sheets that are out (out-of-sheet), then obviously the second print job would also not be executed. Since AAPA is trying to overcome business 
That is, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Hardikar with the teachings of AAPA so that the image forming apparatus can still be used even if multiple jobs are using one of the sheet feeders of the image forming apparatus that is out of paper.

In regard to claim 3, which depends from claim 1, AAPA disclose wherein the controller starts, in a case where the first job is the job specified to require the user confirmation for execution of the job, counting for detecting that the predetermined time period elapses (AAPA, [0005], timeout function requires counting for detecting that the predetermined time period elapses).

In regard to claim 4, which depends from claim 1, Hardikar discloses wherein the first job and the second job are print jobs received from an external information processing apparatus (Hardikar, [0021]).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA and Hardikar in view of U.S. Patent Application Publication No. 2015/0043035 A1 to Iida et al. (hereinafter, Iida).  

In regard to claim 2, which depends from claim 1, neither AAPA nor Hardikar specifically disclose wherein the job specified to require the user confirmation for execution of the job is a job specified to display a message that requires a user to confirm sheets set in a sheet holding unit for the first job.
Iida, [0154]).
The combination of Iida and AAPA would disclose wherein the job specified to require the user confirmation for execution of the job is a job specified to display a message that requires a user to confirm sheets set in a sheet holding unit for the first job. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Iida with the teachings of Hardikar and AAPA so that the user can determine whether the remaining amount of sheets is zero (Iida, [0154]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA and Hardikar in view of U.S. Patent Application Publication No. 2011/0235108 A1 to Kato.  

In regard to claim 5, which depends from claim 1, neither AAPA nor Hardikar specifically disclose wherein the controller suspends, even if a predetermined error does not occur in a case where the predetermined condition for execution of the first job is not satisfied, execution of the first and the second jobs.
Kato, however, discloses that multiple issues can suspend printing, e.g., a paper jam or out-of-paper (Kato, [0142]). Accordingly, if a paper jam does not occur (i.e., the claimed predetermined error does not occur) but out-of-paper does occur (i.e., the claimed predetermined condition is not satisfied), the controller would still suspend execution of the first and the second jobs, as disclosed in [0005] AAPA.    
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kato with the teachings of Hardikar and AAPA since clearly multiple issues can suspend printing, but not necessarily at the same time. 

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-5 and 12-13 have been carefully considered but are moot in view of the new ground(s) of rejection presented above. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC A. RUST whose telephone number is 571-270-3380.  The Examiner can normally be reached Monday - Friday between 9:00 am - 5:00 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Benny Q. Tieu, can normally be reached Monday - Friday between 9:00 am - 5:00 pm at 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The Examiner’s direct fax phone number is 571-270-4380.


/ERIC A. RUST/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        04/08/2021